Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-33749 Name of Issuer: RETAIL OPPORTUNITY INVESTMENTS CORP. Exchange: NYSE Amex LLC (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) Address: 3 Manhattanville Road, Purchase, New York, 10577 Telephone: (914) 272-8067 (Address, including zip code, and telephone number, including area code, of Issuer's principal executive offices) Common Stock, $0.0001 par value per share; Warrants, exercisable for Common Stock at an exercise price of $12.00 per share; and Units, each consisting of one share of Common Stock and one Warrant. (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: o 17 CFR240.12d2-2(a)(1) o 17 17 CFR240.12d2-2(a)(2) o 17 CFR240.12d2-2(a)(3) o 17 CFR240.12d2-2(a)(4) o Pursuant to 17 CFR240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange
